Citation Nr: 1233781	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for urticaria, rated as noncompensable prior to November 8, 2011, and as 10 percent disabling thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for urticaria, with a noncompensable rating assigned.

In a June 2012 rating decision, the RO granted a higher rating of 10 percent for urticaria, effective November 8, 2011.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for urticaria remains before the Board.  

The claim was remanded by the Board for additional development in March 2010 and September 2011.  

The issue of service connection for urinary incontinence has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Since October 1, 2004, the Veteran's urticaria has been manifested by outbreaks without laryngeal involvement up to four times per week, which last for no more than two hours, cover less than 20 percent of her total body and only five percent of the exposed areas, and the urticaria does not require systemic therapy.


CONCLUSION OF LAW

Since October 1, 2004, the criteria for a 10 percent disability rating, but no more, for urticaria have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Code 7199-7118, 4.118, Diagnostic Codes 7806, 7825 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a   claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided VA examinations in October 2004, June 2010, and November 2011 to evaluate the severity of her skin disability.  

The Board recognizes that a VA examination has not been provided to the Veteran during an active flare-up of her skin disability.  However, the frequency, duration, placement, and severity of her outbreaks have been thoroughly discussed throughout the record, including during the November 2011 VA examination.  The examiner provided what was described as a generous estimate of the body area covered by the disability based on the Veteran's own reports and the medical record.  Moreover, the Veteran reported that the disabilities occur primarily in the evening and last no more than 20 minutes, which would make providing a VA examination during a flare-up incredibly difficult, if not impossible.  Therefore, the Board finds that the November 2011 VA examination is more than adequate for the purposes of properly evaluating her skin disability.  See Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.")

The issue on appeal was previously before the Board in March 2010 and September 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with the June 2010 and November 2011 VA examinations.  She was also issued a September 2011 notice letter requesting that she notify VA of any relevant and outstanding treatment records, to which she has not responded.  A supplement statement of the case was issued in June 2012.  Since the record reflects compliance with the previous remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran's urticaria has been rated by analogy under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7118.  Under that provision, a 10 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  A 20 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year.  

When an unlisted disorder is encountered it is be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2011). 

However, the Board finds that the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7825, are more applicable to the Veteran's disability as it specifically addresses urticaria.  Additionally, the criteria requiring an episode of urticaria is arguably less demanding upon the evidence than the requirement of an attack lasting a matter of days.  Therefore, the Board will consider both diagnostic codes in its analysis. 

Under Diagnostic Code 7825 (urticaria), a 10 percent rating is warranted for recurrent episodes of urticaria occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

Finally, the Veteran's representative has argued that a rating under Diagnostic Code 7806 for dermatitis or eczema is more appropriate.  While Diagnostic Code 7825 is found to be more appropriate, the Board will consider Diagnostic Code 7806 herein.  

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2011).

The Veteran's urticaria is rated as noncompensable prior to November 8, 2011, and as 10 percent disabling thereafter, under Diagnostic Code 7118.  At the outset, the Board finds that the Veteran's disability and symptoms have been consistent in terms of severity throughout the appellate period.  Therefore, as explained below, a staged rating is not warranted in this case.  

In order to warrant a rating in excess of 10 percent throughout the appellate period, the disability must have manifested by: attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year; recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control; or disability covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  

Service treatment records demonstrate only treatment with fexofenadine, an allergy medication also known as Allegra.  

The Veteran received her first VA examination in October 2004, where she reported itching and hives that occurred intermittently, as often as twice per week and lasted two hours.  She reported 48 episodes within the last year.  The skin disease was noted to affect the hands, neck, arms, legs, back, and stomach, although the percentage of exposed areas was not provided.  The Veteran reported some dizziness and shortness of breath during the episodes.  Over the past year, she used Allegra on a constant basis.  There was no sign of the disease present on examination and the examiner noted that the diagnostic tests, including chest X-ray and pulmonary function testing, were within normal limits without evidence of a reactive airway disease component to allergy.  Chronic idiopathic urticaria was diagnosed and the Veteran was noted to not have missed any work due to the disability.  

In a May 2005 notice of disagreement, the Veteran reported that she had used Benadryl, hydroxyzine, and Allegra over the past 15 years for urticaria.  She stated that since her first diagnosis in 1986, the episodes had become more frequent.  The hives only lasted two hours, provided she had the medication available.  

In an April 2006 statement, the Veteran reported episodes of itching, hives, redness, and sometimes shortness of breath, which occurred two-to-three times per week and lasted one-to-two hours.  The skin symptoms presented on her arms, legs, back, and stomach.  She reported current use of hydroxyzine, an antihistamine, which controlled the symptoms.  She stated that there was no impact on her employment unless she did not have her medication.  

VA treatment records from throughout the appellate period demonstrated the diagnosis of the disability and treatment including hydroxyzine.  However, active lesions were not present.  

In April 2010, the Veteran's roommate stated that he observed episodes occurring three-to-four times per week, with red hives.  He stated that he had known the Veteran for 10 years and her episodes had gotten progressively worse.  

In an April 2010 statement, the Veteran reiterated that she had three-to-four episodes per week; however, she stated that each one lasted one-to-two days.  She estimated that she had had 80-100 episodes in the past year.  She experienced hives and bumps on her arms, legs, and back, and she sometimes felt like she was hyperventilating.  Her medication relieved these symptoms.  

Treatment records from an Army medical center noted her diagnosis, the prescription for hydroxyzine, and indicated that the Veteran was not using immunosuppressive medication.  A May 2010 statement from the Veteran's treating physician at the Army medical center noted treatment from December 2004 to July 2008.  The Veteran had been prescribed hydroxyzine to use as needed for urticaria and she had reported an average of three episodes per week.  The physician noted that the condition would be lifelong.  

The Veteran received a second VA examination in June 2010, where she reported symptoms occurring three-to-four times per week, which resolve within 15 to 20 minutes after use of her medication.  She stated that she had had two episodes of shortness of breath associated with urticaria, the first in 2009 and the second in 2010, and she did not seek emergency room treatment for either.  She denied laryngeal involvement.  She stated that the episodes did not interfere with her performance of activities of daily living, although she occasionally altered what she was doing when the medication made her sleepy.  There was no evidence of the disability upon examination.  

Pursuant to the September 2011 Board remand, the Veteran was provided with a third VA examination in November 2011.  She reported that since 2002, she had experienced three-to-four episodes per week, which lasted 20 to 30 minutes each time with use of her medication.  Her episodes usually developed between five and seven in the evening and began as pruritic pumps on her forearm.  She stated that she also experienced the bumps on her buttocks and lower abdomen and occasionally on her chest.  She reported that she took more naps and longer naps due to the medication.

There were no urticarial plaque or papules noted on examination but there were several grouped hyperpigmented, slightly scaly papules on her forearm.  The examiner stated that as the disability was not active, an exact body surface area was not possible.  However, the examiner provided what he described as a very generous estimate based on the history provided by the Veteran, the medical record, and personal clinical experience.  The examiner estimated that the disability covered approximately 2.25 percent of the anterior right forearm, 4.5 percent of the bilateral anterior thighs, 4.5 percent of each buttocks, 4.5 percent of the abdomen, and 4.5 percent of the chest, although this occurred only occasionally per the Veteran's reports.  

The examiner noted that based on the Veteran's own reports, she did not have urticarial lesions covering the entire amount of the listed areas.  The examiner stated that the average percentage of the exposed areas affected during a flare-up was reported to be less than 5 percent and, even if the examiner assumed that 75 percent of each affected area was covered, that would equal 18.56 percent of the total body area involved during active flare-ups.  

The examiner noted that hydroxyzine was an antihistamine and that the Veteran was not and had not been treated with systemic therapy such as corticosteroids or immunosuppressive medication.  The examiner stated that he asked the Veteran several times about the medication hydrocortisone, which was listed in VA records, but she denied that she had ever taken the medication.  Moreover, as she only used any medication with flare-ups a few times per week, this treatment was not considered to be near-constant or constant.  

Based on the forgoing, the Board finds that a 10 percent rating, but no more, is warranted throughout the appellate period.  The Veteran has consistently reported several weekly urticarial episodes, which she has treated with antihistamines.  Therefore, a 10 percent rating is warranted under Diagnostic Code 7825 throughout the appellate period.  As noted above, this is the more appropriate rating code as it specifically covers the diagnosed disability.  At no time has recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control been demonstrated.  First, the Veteran has reported that the episodes resolve quickly with the use of her medication.  She has never reported that the episodes are debilitating or reported that the episodes prevent her from performing her activities of daily living.  At most, she has reported that the medication makes her sleepy and she may take a nap in the evening.  Finally, as noted by the November 2011 VA examiner, she has never been treated with systemic therapy such as the use of immunosuppressive therapy.   

Regarding the use of hydrocortisone, the Veteran denied use of that type of medication during the November 2011 VA examination.  The Board acknowledges that her representative has asserted that the Veteran simply may not have remembered taking this medication.  However, this argument is found to be without merit.  The examiner stated that he questioned her on the use of this medication multiple times during the examination and she denied using it.  She is competent to report the medication she actively takes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and her treating physician have consistently described the use of antihistamines or allergy medication as a successful treatment for her skin disability since its diagnosis.  

Regarding evaluation under Diagnostic Code 7118, the Veteran has never reported and actually has specifically denied attacks with laryngeal involvement.  In addition, although she reported occasional shortness of breath, she clarified during the June 2010 VA examination that she had only experienced that twice before, once in 2009 and once in 2010.  She described that specific symptom as occurring rarely during the November 2011 VA examination.  The Veteran and those who live around her have consistently reported episodes occurring about three-to-four times per week and that the urticarial episodes last no more than two hours.  

The Board acknowledges that in one statement dated in April 2010, the Veteran reported that her attacks lasted one-to-two days.  However, the Board finds this report to not be credible.  At no other time before or since that statement has she reported that the episodes lasted longer than two hours.  In fact, two months after that statement, the Veteran reported to the June 2010 VA examiner that the attacks lasted 15 to 20 minutes.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7118.  

Finally, the Veteran's representative has argued that the most appropriate Diagnostic Code is 7806, which governs dermatitis and eczema.  The Board finds that this is not the most appropriate code as Diagnostic Code 7825 specifically covers the service-connected disability.  Nevertheless, the Veteran's disability has not been shown to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The November 2011 VA examiner stated that a generous estimation of the area covered by the disability during the worst flare-up is less than five percent of the exposed area and less than 20 percent of the entire body.  This estimation was based upon the Veteran's own statements, the medical record, and his clinical experience.   

The disability has also not required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  The November 2011 examiner specifically stated this and the record clearly demonstrated treatment solely with antihistamines or allergy medication.  

Again, the Board notes that the Veteran is competent to report the medication she actively takes, certainly ones she takes on a near-constant or constant basis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and her treating physician have consistently described the use of antihistamines or allergy medication as a successful treatment for her skin disability.  She specifically denied the use of hydrocortisone.  

The Board has considered all possible Diagnostic Codes in this case and has found that a 10 percent disability rating, but no more, is warranted throughout the appellate period for service-connected urticaria.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's urticaria has manifested by symptoms such as hives, redness, itching, and occasional shortness of breath, which is successfully treated with antihistamines.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


ORDER

A 10 percent disability rating, but no more, for urticaria, is granted from October 1, 2004.  

REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  
The Veteran stated in a June 2006 VA Form 9 that although her individual service-connected disabilities alone do not render her unemployable, the disabilities in combination have a significant impact on her ability to seek and maintain gainful employment.  The Veteran has also reported that she has been unemployed since 2004.  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Regulations require that VA consider the combined effects of the service connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service connected disabilities on employability.

As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities in combination have on his ability to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to determine the combined impact the Veteran's service-connected disabilities on her ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the service-connected major depression, hysterectomy, thoracic strain, cervical degenerative disc disease, bilateral knee retropatella pain syndrome, mitral valve prolapsed, gastro esophageal reflux disease (GERD), post-surgical scar, hemorrhoids, bilateral ectopic pregnancies, urticaria, and bilateral fifth toenail dystrophy disabilities would prevent the Veteran from obtaining or maintaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the her that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


